                      Case 1:18-cv-09327-KPF Document 55 Filed 08/19/20 Page 1 of 3




                                               THE CITY OF NEW YORK
JAMES E. JOHNSON                              LAW DEPARTMENT                               NICOLETTE PELLEGRINO
Corporation Counsel                               100 CHURCH STREET                         Assistant Corporation Counsel
                                                  NEW YORK, NY 10007                                Phone: (212) 356-2338
                                                                                                      Fax: (212) 356-3509
                                                                                             Email: npellegr@law.nyc.gov


                                                                         August 18, 2020

        VIA E.C.F.

                                                                         MEMO ENDORSED
        Honorable Katherine Polk Failla
        United States District Judge
        United States District Court
        Southern District of New York
        40 Foley Square, Room 2103
        New York, New York 10007

                 Re:      Gregory Douglas v. City of New York, et al.,
                          18-CV-09327 (KPF)

        Your Honor:

                      I am an Assistant Corporation Counsel in the Special Federal Litigation Division
        of the New York City Law Department and the attorney representing the defendants City of New
        York and New York City Department of Correction Officer Carol Garcia (collectively,
        “Defendants”) in the above referenced matter. The Defendants write to respectfully request that
        the Court endorse the parties’ updated Case Management Plan and Scheduling Order, which is
        attached to their instant application. This is the parties’ first request for an updated Case
        Management Plan and Scheduling Order.

                       By way of background, on December 20, 2019, the Defendants filed their answer
        to the Complaint. (See Dkt. No. 33.) On January 23, 2020, the parties participated in an Initial
        Conference with the Court. (See Jan. 23, 2020 Dkt. Entry.) On January 24, 2020, the Court
        issued a Case Management Plan and Scheduling Order, which scheduled multiple discovery
        deadlines and set discovery to close on June 23, 2020. (See Dkt. No. 41.)

                       From January 23, 2020 to May 2020, the parties participated in discovery in
        accordance with the Case Management Plan and Scheduling Order. On May 19, 2020, the
        Defendants respectfully requested a ninety-day stay of discovery due to the Coronavirus
        pandemic. (See Dkt. No. 52.) That same day, the Court granted the Defendants’ request, staying
        the case through August 19, 2020, and adjourning the June 25, 2020 post-fact discovery
        conference. (See Dkt. No. 53.)
         Case 1:18-cv-09327-KPF Document 55 Filed 08/19/20 Page 2 of 3




               Since May 19, 2020, the Defendants have received an executed HIPAA
Release from Plaintiff. In addition, Defense counsel was recently informed that the Health and
Hospitals Corporation is able to begin devoting resources to the Defendants’
investigation request concerning this matter. Thus, it appears that it is no longer necessary for
discovery of this action to be stayed.

              The parties recently conferred and agree to the following new deadlines for
discovery:

                     Activity                         Original Deadline       New Deadline
The date by which requests to admit shall be served May 22, 2020           November 20, 2020
by
The date by which depositions of fact witnesses June 23, 2020              December 21, 2020
shall be completed by
The date by which all fact discovery shall be June 23, 2020                December 21, 2020
completed by
The date by which all expert discovery, including August 24, 2020          February 22, 2021
reports, production of underlying documents, and
depositions, shall be completed by

               Accordingly, the Defendants respectfully seek the Court’s endorsement of an
updated briefing schedule, which is attached to the Defendants’ instant submission, and contains
the above new deadlines.

              The Defendants thank the Court for its consideration.

                                                    Respectfully submitted,

                                                      /s/ Nicolette Pellegrino
                                                    Nicolette Pellegrino
                                                    Assistant Corporation Counsel
                                                    Special Federal Litigation Division

Encl.

CC:     VIA FIRST CLASS MAIL
        Gregory C. Douglas (18-R-2264)
        Greene Correctional Facility
        165 Plank Road
        P.O. Box 975
        Coxsackie, New York 12051-0975




                                               2
               Case 1:18-cv-09327-KPF Document 55 Filed 08/19/20 Page 3 of 3
Application GRANTED. The Court ORDERS that discovery resume in this action,
in accordance with the Case Management Plan that the Court will endorse under
separate cover.

Dated:       August 19, 2020                      SO ORDERED.
             New York, New York




                                                  HON. KATHERINE POLK FAILLA
                                                  UNITED STATES DISTRICT JUDGE




A copy of this Order was mailed by Chambers to:

 Gregory C. Douglas
 18-R-2264
 Greene Correctional Facility
 165 Plank Rd.
 P.O. Box 975
 Coxsackie, NY 12051-0975
